Where legislation is invalid because in its enactment or in its terms it violates organic law, such invalid legislation may not be rendered valid by a subsequent legislative act. State ex rel. Nuveen v. Greer, 88 Fla. 249, text 271, 102 So. R. 739. If the validating act violates the Constitution it is inoperative. Town of Enterprise v. State, 29 Fla. 128, 10 So. R. 740. See also City of Orlando v. Giles, 51 Fla. 422, 40 So. R. 834; Weinberger v. Board, 93 Fla. 470, 112 So. R. 253. But a statute may validate illegal or unauthorized administrative assessments or other *Page 662 
administrative acts done under an illegal or inoperative statute, provided the assessment or other act is within the power of the legislature to do itself as by a duly enacted statute, and the illegal administrative act could have been directly done by statute when it was done and when the validating statute was enacted. See Sudberry v. Graves,83 Ark. 344, 103 So. W. R. 728; State v. Fla. In. Nav. Dist., 97 Fla. 839, 122 So. R. 249; C. H.  N. R. Co. v. Willis, 260 U.S. 8; Peterson v. Town of Davenport, 90 Fla. 71, 105 So. R. 265.
In Horton v. Kyle, 81 Fla. 274, 288, 88 So. R. 757, the subsequent statute was held to be inoperative on the theory that it was an attempt to validate the prior invalid enactment relating to administrative special assessments. The dissenting opinion in Horton v. Kyle contains a copy of the validating act, in support of the view that the subsequent statute did not attempt to validate the invalid legislation, but ratified and confirmed the administrative action taken under the prior act, thereby making a permissible direct statutory assessment in a drainage district, the reference to the prior invalid enactment being the means of identifying the administrative "assessments made and the taxes levied" that were "invalidated, ratified, approved and confirmed." See Sudberry v. Graves, 83 Ark. 344, 103 So. W. R. 728, quoted from in the main opinion in Horton v. Kyle, supra. See also Davies v. Chicot County Drainage Dist.,112 Ark. 357, 166 So. W. R. 170; Thompson v. Mitchell, 133 Iowa 527, 110 N.W. R. 901; State ex rel. Latimer v. Henry, 28 Wn. 38,68 Pac. R. 368; State ex rel. v. Board of Com'rs of Pacific County, 48 Wn. 230, 93 Pac. R. 326.
It was competent for the legislature to authorize special assessments for public road improvements to be made by the means stated in Chapter 10145, Acts of 1925, provided the statute required appropriate notice and an opportunity *Page 663 
to be heard, to be given to the property owners affected by the special assessments, so as to comply with the requirements of due process of law under the organic law. Browning v. Hooper,269 U.S. 396, 46 Sup. Ct. R. 141, 70 L.Ed. 330; Fallbrook Irrigation Dist. v. Bradley, 164 U.S. 112, 17 Sup. Ct. R. 56,41 L.Ed. 369. Chapter 10145 failed to provide for the necessary notice and hearing before the special assessments became effective, and for this reason the act is held to be inoperative. While such a special assessment cannot be imposed by individual petitioners unless appropriate notice and opportunity to be heard be given to owners of the property so specially assessed, to afford due process of law, yet the legislature by statute may make such a special assessment without giving notice or opportunity to be heard; and the validating act, Chapter 12208, Acts 1927, does not purport to validate Chapter 10145; but by Chapter 12208, the special assessments were validated, ratified and confirmed, which in effect made them statutory assessments, Road Imp. Dist. No. 1 v. P. R. Co., 274 U.S. 188, 47 Sup. Ct. R. 563, 71 L.Ed. 992. See also State ex rel. v. Bass, 96 Fla. 478, 118 So. R. 212.
TERRELL, C. J., AND STRUM, J., concur.
ELLIS, BROWN AND BUFORD, J. J., dissent.
BROWN, J., dissents for reasons stated in previous opinion.